PER CURIAM.
The identification of the relator as the person who had ridden at an unusual and rapid rate of speed through Seventy-Second street, and knocked down and injured a citizen, was by evidence of a circumstantial character, but it was sufficient. There was abundant evidence that the reckless rider wore the uniform of a mounted park police officer, and according to the testimony of Officers Purcell and Hoey, and the stableman, Jacob Smith, which was believed by the hoard of commissioners, the relator must have been the man. The judgment should be affirmed, and the writ dismissed, with $50 costs and disbursements to the respondents. All concur.